Exhibit 10.1

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of August 27, 2015, by and among OXFORD FINANCE LLC (“Oxford”)
as collateral agent (in such capacity, “Collateral Agent”), the Lenders listed
on Schedule 1.1 of the Loan Agreement (as defined below) or otherwise a party
thereto from time to time, including without limitation, Oxford in its capacity
as a Lender, and SILICON VALLEY BANK, a California corporation (“SVB”) (in such
capacity, each a “Lender” and collectively, the “Lenders”), and MINERVA
NEUROSCIENCES, INC., a Delaware corporation (“Borrower”).

RECITALS

A. Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of January 16, 2015 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).
Lenders have extended credit to Borrower for the purposes permitted in the Loan
Agreement.

B. Borrower has requested that Collateral Agent and Lenders amend the Loan
Agreement to modify the interest-only extension milestone as more fully set
forth herein.

C. Collateral Agent and Lenders have agreed to so amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement.

2.1 Section 13 (Definitions). Clause (a) of the definition of “Interest-Only
Extension Milestone” is amended by deleting the phrase “Borrower has received
unrestricted net cash proceeds of not less than” and substituting in lieu
thereof the phrase “Borrower has received unrestricted gross cash proceeds of
not less than”.

3. Limitation of Amendment.

3.1 The amendment set forth in Section 2 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, as amended by this Amendment, are
hereby ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower most recently delivered to
Collateral Agent and Lenders are true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

2



--------------------------------------------------------------------------------

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Collateral Agent and Lenders of this Amendment, and
(b) Borrower’s payment of all Lenders’ Expenses incurred through the date of
this Amendment.

8. Acknowledgment. Lenders acknowledge and agree that, as of the date of this
Amendment, Borrower has satisfied the Interest-Only Extension Milestone, as
amended by this Amendment.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: MINERVA NEUROSCIENCES, INC. By:  

/s/ Mark S. Levine

Name:  

Mark S. Levine

Title:  

SVP and General Counsel

COLLATERAL AGENT: OXFORD FINANCE LLC By:  

/s/ Mark Davis

Name:  

Mark Davis

Title:  

Vice-President – Finance, Secretary & Treasurer

LENDERS: OXFORD FINANCE LLC By:  

/s/ Mark Davis

Name:  

Mark Davis

Title:  

Vice-President – Finance, Secretary & Treasurer

SILICON VALLEY BANK By:  

/s/ Ryan Roller

Name:  

Ryan Roller

Title:  

Vice President

[SIGNATURE PAGE TO FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT]